
	

113 HR 5261 IH: Central American and USA Initiatives Act 
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5261
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Ms. Loretta Sanchez of California introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Homeland Security and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a North and Central American and Caribbean border security cooperation initiative,
			 enhance the security of Mexico’s southern border, improve United States
			 short term detention standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Central American and USA Initiatives Act  or the CAUSA Initiatives Act.
		2.North and Central American border security cooperation initiative
			(a)Border security cooperation initiative
				(1)In generalThe Secretary of Homeland Security, in coordination with the Secretary of State and other
			 appropriate United States officials, shall work with the appropriate
			 officials of the Government of Canada and the Government of Mexico, in
			 conjunction with representatives from the governments of Central American
			 countries, to establish a program to—
					(A)assess the specific needs of Central American countries to maintain the security of the
			 international borders of such countries;
					(B)determine the support needed by such countries from the United States, Canada, and Mexico, to meet
			 such needs; and
					(C)assess the current structure for handling displaced minors and other vulnerable individuals in
			 Central American countries and recommendations to improve such structure.
					(2)ConsiderationAny actions taken pursuant to this subsection by the individuals referred to in paragraph (1) shall
			 be taken in accordance with the goals of advancing human rights and
			 economic opportunities, as well as programming and support for the rule of
			 law, good governance, and civil society.
				(b)ReportThe Secretary of Homeland Security shall submit to the Committee on Homeland Security and the
			 Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs and the Committee
			 on Foreign Relations of the Senate a report on the assessments and
			 determination carried out in accordance with subsection (a).
			3.Caribbean border security cooperation initiatives
			(a)In generalThe Secretary of Homeland Security, in cooperation with the Secretary of State, shall work with
			 appropriate officials of the governments of the countries of the Caribbean
			 to establish a program to assess the specific needs of such countries to
			 address the unique challenges of maritime border security.
			(b)ReportThe Secretary of Homeland Security shall submit to the Committee on Homeland Security and the
			 Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs and the Committee
			 on Foreign Relations of the Senate a report on the assessment of needs
			 carried out in accordance with subsection (a).
			4.Enhancing the security of Mexico’s southern border
			(a)In generalThe Secretary of Homeland Security, in coordination with the Secretary of State, shall work with
			 appropriate officials of the Government of Mexico to establish a program
			 to assess the specific needs of Mexico to help secure Mexico’s southern
			 border from undocumented aliens, drugs, weapons, and other contraband.
			 Such plan shall include—
				(1)a comprehensive plan for the deployment and use of technology along the southern border of Mexico,
			 which at a minimum shall contain—
					(A)an assessment of current technology capabilities along the southern border of Mexico;
					(B)a description of the research and development capabilities of the Government of Mexico, and
			 collaboration between the Science and Technology Directorate of the
			 Department of Homeland Security to help improve such capabilities; and
					(C)a description of Mexico’s technology needs to address southern border crossing transportation
			 screening, including vehicle, pedestrian and rail screening; and
					(2)a comprehensive plan for the repatriation of migrants to their home countries, which at a minimum
			 shall contain—
					(A)a description of the ways the Government of Mexico and the Government of the United States can
			 coordinate with international non-governmental organizations to ensure
			 humane repatriation methods are practiced;
					(B)a description of the training, personnel and equipment needed to implement such a repatriation
			 program; and
					(C)an assessment of current and future land and rail ports of entry infrastructure that will be needed
			 to maintain legitimate border activity along the southern border of
			 Mexico.
					(b)ReportThe Secretary of Homeland Security shall submit to the Committee on Homeland Security and the
			 Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs and the Committee
			 on Foreign Relations of the Senate a report on the assessment of needs
			 carried out in accordance with subsection (a).
			5.Improving United States short term detention standards
			(a)Proper access to adequate facilities and personal needs upon or as soon as practicable following
			 apprehension and during short term detention at Border Patrol processing
			 centersThe Secretary of Homeland Security, acting through the Commissioner of U.S. Customs and Border
			 Protection, shall ensure that adequate facilities and sustaining needs,
			 such as access to food and water, medical care and sanitary facilities,
			 are provided to an individual apprehended and detained by a Border Patrol
			 agent between ports of entry upon or as soon as practicable following the
			 time of such apprehension or during subsequent short term detention.
			(b)Access to information on detainee rights at Border Patrol processing centers
				(1)In generalThe Secretary of Homeland Security, acting through Commissioner of U.S. Customs and Border
			 Protection, shall ensure that an individual unlawfully present in the
			 United States who is apprehended by a Border Patrol agent is promptly
			 provided with information concerning such individual’s rights, including
			 the right to contact a representative of such individual’s government for
			 purposes of United States treaty obligations.
				(2)FormThe information referred to in paragraph (1) may be provided either verbally or in writing by the
			 apprehending Border Patrol agent, and shall be posted in the detention
			 holding cell in which such individual is being held. The information shall
			 be provided in a language understandable to such individual.
				(c)Documentation concerning repatriated individualsThe Secretary of Homeland Security, acting through Commissioner of U.S. Customs and Border
			 Protection, shall establish and maintain a database containing the
			 following information relating to individuals unlawfully present in the
			 United States who are apprehended and detained by Border Patrol agents:
				(1)Information on the location of apprehension.
				(2)Information on family members separated by the Border Patrol during apprehension or detention.
				(3)Information on the medical conditions of apprehended and detained individuals during short term
			 detention.
				(4)Information on any personal property that was returned to the individual upon repatriation.
				(d)Daytime repatriationRepatriations shall be limited to daylight hours and avoid locations that are determined to have
			 high indices of crime and violence.
			(e)Short term detention definedIn this section, the term short term detention means detention of an individual in a Border Patrol processing center for 72 hours or less, before
			 repatriation of such individual to such individual’s country of
			 nationality or last habitual residence.
			(f)ReportNot later than 90 days after the date of the enactment of this section, the Comptroller General of
			 the United States shall submit to the Committee on Homeland Security of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report on the procurement process and
			 standards of entities with which the Department of Homeland Security has
			 contracts for the transportation and detention of individuals unlawfully
			 present in the United States who are apprehended by agents or officers of
			 the Department. Such report should also consider the operational
			 efficiency of contracting out for the transportation and detention of
			 individuals unlawfully present in the United States.
			
